Citation Nr: 1608781	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (NOS), to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Denver, Colorado.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Denver RO.  A transcript of the hearing is of record.

This case was previously before the Board in November 2014.  At such time, the Board remanded the Veteran's claims for additional development.     

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of service discharge.

2.  A thoracolumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of service discharge.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a thoracolumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter, sent prior to the initial unfavorable decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  Although the AOJ attempted to obtain the Veteran's Social Security Administration (SSA) records, in December 2014, the SSA responded that the Veteran's records had been destroyed.  In February 2015, the AOJ informed the Veteran of the SSA's response.  The Board notes that the Veteran identified outstanding private treatment records during the August 2014 Board hearing.  However, although the AOJ requested that the Veteran provide the necessary information and authorization to obtain these private treatment records in a December 2014 letter, the Veteran has not responded.  Thus, there does not appear to be any additional, outstanding records that have not been requested or obtained.  

Additionally, in connection with his claims decided herein, the Veteran was afforded VA examinations in October 2009 and March 2015 to determine the nature and etiology of such disorders.  However, as the October 2009 VA examiner did not address the Veteran's alleged in-service tank injury, the Board remanded the claims in November 2014 for an addendum opinion.  Subsequently, the Veteran was provided with another VA examination in March 2015 that addressed the Board's inquiries.  Furthermore, the Board finds that such VA examination and accompanying opinion is adequate to decide the issues decided herein as it is predicated on an interview with the Veteran; a complete review of the record, to include his service treatment records; and physical examination with diagnostic testing.  The opinion considered all pertinent evidence of record, to include the Veteran's lay statements, and provided a complete rational supported by the medical evidence of record.  Furthermore, the opinion offered a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the August 2014 Board hearing, the undersigned Veterans Law Judge noted the issues on appeal.  With regard to the claims herein decided, the hearing focused on the Veteran's military history, including his alleged in-service injury, his post-service medical history and symptomatology, and the elements necessary to substantiate his claims for service connection.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in November 2014 in order to obtain outstanding VA and private treatment records, and to obtain an addendum opinion addressing the etiology of the Veteran's cervical and thoracolumbar spine disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims decided herein based on the current record.

Finally, the Board finds that there was substantial compliance with the November 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, the November 2014 remand directed the AOJ to either arrange for an addendum opinion from the October 2009 VA examiner or, if necessary, schedule the Veteran for a new VA examination to address the nature and etiology of his cervical and thoracolumbar spine disorders.  As noted above, the Veteran was afforded a new VA examination in March 2015 addressing the nature and etiology of his cervical and thoracolumbar spine disorders.  Furthermore, in accordance with the November 2014 remand, the AOJ obtained the Veteran's service personnel records as well as VA treatment records dated through December 2014.  

The Board also instructed the AOJ to provide the Veteran an opportunity to identify any outstanding private records, to include records from Dr. M. from the 1990's, any Worker's Compensation records, and any surgical records pertaining to his back.  In a December 2014 letter, the AOJ requested that the Veteran complete and return a signed authorization so that VA could attempt to obtain the Veteran's private treatment records and Worker's Compensation records.  However, to date, the Veteran has not responded to this request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wished help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.").  Finally, as noted above, the AOJ attempted to obtain the Veteran's SSA records; however, in December 2014, the AOJ was informed that such records were destroyed, and the Veteran was notified of such findings.  Accordingly, the Board finds that there has been substantial compliance with the November 2014 remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims for service connection for a cervical spine disorder and a thoracolumbar spine disorder.

II.  Analysis

The Veteran contends that his current cervical spine disorder and thoracolumbar spine disorder are the result of his military service.  Specifically, he alleges that he injured his neck and back while serving in Germany in approximately 1986 when he was hit by a turret of another tank and was knocked off the tank he was standing on.  He contends that, following the injury, he began to experience pain in his neck and back, and that his symptoms have continued since he was discharged from service.  See August 2014 Hearing Transcript, Pg. 15.  He alleges that, following the injury, he used over the counter medication to deal with the pain until he sought treatment from VA in 2000.  Id. at 17.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect a number of complaints related to both his neck and back.  In January 1980, the Veteran complained of a stiff neck and headaches for the last two to three days.  The Veteran displayed full range of motion, and there was no tenderness.  The assessment was that the Veteran was probably worried from the discussion about meningitis earlier that day.  In June 1980, the Veteran complained of lower back pain at bedtime.  The pain was described as a throbbing type pain, and he was assessed as having a muscle spasm.  In June 1986, the Veteran complained of lower back pain that morning while doing regular physical training (e.g., pushups, sit ups, and two-mile run).  The Veteran's range of motion was noted as restricted.  He was assessed as having a lower back muscle strain.  Four days later, the Veteran was seen again for blisters or bumps on his lower back.  His range of motion was noted as being decreased, and he was assessed with mechanical lower back pain.  In a May 1988 service treatment record, the Veteran reportedly fell down a tank loader seat and injured his left knee.  His service personnel records are negative for light duty restrictions or a profile referable to his neck or back.

The Veteran's VA treatment records reflect numerous complaints of lower back pain.  In a December 2004, the Veteran was seen at the Hot Springs, South Dakota, Medical Center for the purpose of establishing primary care.  Such reflect a past medical history for low back disk herniations and surgeries, starting as remotely as 1994, with an L4-L5 repair, and then an L5-S1 repair in 2000 that had complications and needed to be treated surgically as second time.  The Veteran was diagnosed with a history of lumbar stenosis, status post three surgeries.  An April 2009 VA treatment record notes a significant history of chronic back pain with a previous history of back surgery in 1994 and 2000.  It was noted that the Veteran's pain persisted and that it was radiating down his right leg.

In connection with his claim, the Veteran underwent a VA examination in October 2009.  During the examination, the Veteran reported that, over the last year, he had felt pain constantly over his entire neck and moving across the top of his shoulders.  The Veteran denied a history of injury to his neck after he was discharged.  With regard to his back pain, the Veteran reported that he was seen in 1991 by a Worker's Compensation physician after injuring his lower back after lifting forty-five to fifty pound steel panels.  The Veteran reported that an MRI showed a slight bulge on L4-L5 and he was place on light duty for six weeks.  He also stated that, in 1994, he reinjured his back at work and underwent an operation in 1995.  He then stated he underwent two more operations in 2000 that were also covered by Worker's Compensation.  Following a complete physical examination, the Veteran was diagnosed with degenerative joint disease of the cervical spine, and degenerative disc disease and degenerative joint disease of the thoracolumbar spine with a history of three lumbar surgical procedures.  Although the examiner provided an opinion as to the etiology of those disabilities, in the November 2014 remand, the Board found that the opinion did not adequately reflect consideration of the lay statements of record, namely the Veteran's description of his in-service injury.  Thus, the Board determined that a new opinion was necessary.

In March 2015, the Veteran underwent a new VA examination.  The Veteran was diagnosed with cervical degenerative joint disease, and thoracolumbar degenerative joint and degenerative disc disease with right lower extremity radiculopathy.  With regard to his neck, the Veteran stated that he was injured when he fell thirteen feet off of a tank.  He stated that he immediately went back to work and that he was given Tylenol and muscle relaxants.  He stated that his neck continued to bother him in service and that it has continued ever since.  The Veteran stated that he used pain medication after service until 2006 when he sought treatment from VA.

With regard to the his back, the Veteran stated that he injured his back when the tank he was in slid down a hill and he got twisted in the gunner seat.  He stated that he was treated with muscle relaxants.  The Veteran also reported his alleged injury when he fell thirteen feet off of a tank.  He stated that he immediately felt back pain  he was given muscle relaxants, but that his back continued to bother him in service and that it has continued ever since.  He also reported being involved in a number of post-service back injuries.  He stated that in 1991, he injured himself while lifting something, and that he underwent surgery in 1995.  He also stated that he injured himself in 1999 stocking dry goods, and that he underwent two surgeries in 2000.

After a review of the record, the examiner opined that both the Veteran's cervical spine disorder and his thoracolumbar spine disorder were less likely than not related to his military service.  With regard to the Veteran's cervical spine disorder, the examiner reasoned that the Veteran's service treatment records showed only one complaint of neck pain and that that complaint was treated with analgesic balm.  The examiner also noted that the first time any cervical spine disorder was mentioned in the record was when the Veteran filed his claim for service connection in July 2009, nearly twenty years after he was discharged.  The examiner also noted that the Veteran's post-service employment in a number of manual labor jobs, including construction work and tire replacement, likely had a more significant effect on his neck than his military service.  The examiner further reasoned that, since the Veteran's service treatment records were silent for any complaints related to his neck following the January 1980 complaint, it was likely that that incident was minor and his symptoms transient.

With regard to the Veteran's thoracolumbar spine disorder, the examiner reasoned that, despite the Veteran's complaints of continuous symptoms, his service treatment records showed only two complaints of lower back pain.  Furthermore, the examiner noted that neither episode was severe enough to warrant X-rays and there were no more complaints of persistent back pain in service.  The examiner also noted that the Veteran's post-service employment involved strenuous labor, and that the two Worker's Compensation injuries were severe enough to warrant surgery.  Thus, the examiner found that the Veteran's post-service employment and injuries were most likely cause of the Veteran's thoracolumbar spine disorder.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a cervical spine disorder and a thoracolumbar spine disorder.  In this regard, the Board places great probative weight on the March 2015 VA examiner's opinion that the Veteran's cervical and thoracolumbar spine disorders were not related to his military service, to include the Veteran's alleged in-service injury when he fell thirteen feet from a tank or his documented in-service treatment for his neck and back.  The Board finds that the March 2015 VA examination report clearly reflects consideration of the lay statements concerning of record, including his alleged in-service injury and the continuity of symptoms, and provides a complete rationale supported by the service treatment records and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the greatest probative weight to the March 2015 VA examiner's opinion.

Moreover, no medical evidence of record refutes the March 2015 VA examiner's opinion.  In this regard, none of the Veteran's post-service treatment records, including his VA treatment records, suggest a etiological relationship between his current cervical spine disorder or thoracolumbar spine disorder and his military service.  In fact, as noted above, both the December 2004 and the April 2009 VA treatment records note only the Veteran's post-service work-related injuries and surgeries when discussing the nature and etiology of his cervical and thoracolumbar spine disorders.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the record fails to show that the Veteran's cervical spine disorder or lumbar spine disorder manifested to a degree of 10 percent within the one year following his discharge from active duty.  Additionally, as will be further discussed herein, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for either the Veteran's cervical spine disorder or his thoracolumbar spine disorder, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.   

In this regard, the Veteran has stated on multiple occasions that he began to experience problems with his cervical spine and thoracolumbar spine during service and that those problems have continued since service.  In weighing credibility, VA may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza, supra.  In this case, the Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with current cervical spine and thoracolumbar spine disorders lack credibility as they are inconsistent with other evidence of record.  For example, the December 2004 VA treatment record noted that the Veteran's low back disc herniations and surgeries started "as remotely as" 1994, a time period coincident to his post-service work-related injuries, and made no mention of the Veteran's alleged in-service injury.  In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Additionally, while the Veteran has asserted that he injured his back and neck in service after falling from a turret in 1986, his service treatment records from June 1986 note only injuries related to physical training, not a fall from a tank.  Additionally, while his treatment records note an injury related to a tank in May 1988, the Veteran only reported an injury to his left knee.  Furthermore, although the Veteran indicated during his hearing that he began to receive treatment for his neck and back in 1991, see August 2014 Hearing Transcript, pg. 24, he neglected to say that that treatment was in response to his post-service work-related injuries, as indicated in the VA treatment records and the medical histories offered in the October 2009 and March 2015 VA examination reports.  Consequently, the Board finds the Veteran's statements concerning his alleged in-service injury and a continuity of symptoms since service are not credible and, therefore, not probative.

Furthermore, while the Veteran contends that his cervical spine and thoracolumbar spine disorders are related to his military service, he is not competent to opinion on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation of cervical spine and thoracolumbar spine disorders involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of his cervical spine and thoracolumbar spine disorders requires a specialized understanding of the medical nature and pathology of these disorders, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, the Veteran's opinion is afforded no probative value.

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his military service, including his alleged in-service injury, and his cervical spine and thoracolumbar spine disorders.  In contrast, the March 2015 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's service treatment records, post-service treatment records, and the Veteran's lay statements regarding the nature of his alleged in-service injury  and the onset and continuity of symptoms.  Therefore, the Board finds that the March 2015 VA examiner's opinion is the only probative evidence of record addressing the relationship between the Veteran's current his cervical spine and thoracolumbar spine disorders and his military service.

Therefore, based on the foregoing, the Board finds that service connection for a cervical spine disorder and thoracolumbar spine disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cervical spine disorder and thoracolumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a thoracolumbar spine disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In August 2014, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder for further development.  The Board finds that, once again, a remand is necessary as the medical evidence of record is still inadequate to decide the Veteran's claim.

The Veteran contends that, as a result of harsh in-service treatment by his superior officers, he developed an acquired psychiatric disorder.  Specifically, he alleges that his superior officers were always yelling at him, which made him feel upset and angry.  Furthermore, he alleges that his superiors did not take his in-service injuries seriously.  Alternatively, the Veteran alleges that his service-connected bilateral hearing loss and tinnitus caused or aggravated his acquired psychiatric disorder beyond its natural progression by causing him to lose sleep, being moody and isolated, and to feel embarrassed at people's reaction to his hearing disability.

With regard to the Veteran's service treatment records, in a December 1979 report of medical history, he reported a history of frequent trouble sleeping and depression or excessive worry.  The examiner noted that the Veteran worried about his mother and that he was unable to sleep in different beds.  In his December 1979 report of medical examination, no psychiatric disorder or disability was noted.  The Veteran was found to be qualified for enlistment.

In accordance with the Board November 2014 remand, the Veteran underwent a new VA examination in February 2015 to address the nature and etiology of any acquired psychiatric disorder.  Upon examination, the Veteran was diagnosed with persistent depressive disorder.  The Veteran's symptoms included depressed mood, as well as a chronic sleep impairment.  The examiner noted that the Veteran had difficulty falling and staying asleep due to various musculoskeletal pain, tinnitus, and nightmares of falling from a tank.  When asked about his depression, the Veteran indicated that it started in childhood, and that it was related to being abused and bullied.  He stated that, although his depression had waxed and waned throughout his life, it was nevertheless a persistent fixture before, during, and after service.  He complained that during service, he was always selected for "the crappiest jobs" and that he was berated by his fellow service members and officers for his injury after falling from a tank.  Finally, the examiner noted that, at no point during the examination did the Veteran mention his hearing difficulties in relation to his depression.

Following a review of the medical evidence of record, as well as an interview with the Veteran discussing his relevant psychiatric history, the examiner opined that it was less than likely that the Veteran's acquired psychiatric disorder was related to his military service, including the hard treatment he received from his superior officers.  The examiner reasoned that, although the Veteran had significant depression issues, those issues were more likely related to his early childhood abuse and along with a lifelong pattern of feeling undervalued.  The examiner also noted the Veteran's statement that this pattern and the associated depression began prior the Veteran's military service, that it persisted throughout his military service, and that it would have most likely remained unchanged even if he never served in the military.  The examiner concluded that the Veteran's military service could not be identified as the proximate cause of his depression.  Additionally, the examiner noted that the Veteran's current musculoskeletal problems, which were also a source of his current depression, were not related to the Veteran's military service.

The examiner also opined that it was less likely than not that the Veteran's acquired psychiatric disorder was caused or aggravated by his service-connected bilateral hearing loss or tinnitus, to include his allegation that such causes him to lose sleep, as well as feeling embarrassed at people's reaction to his hearing disabilities.  The examiner reasoned that, although it was understandable that tinnitus affected the Veteran's sleep, during the examination, the Veteran did not identify tinnitus, hearing loss, or a lack of sleep as a significant source of his depression.  Instead, the Veteran readily identified other factors not related to his service-connected bilateral hearing loss or tinnitus.

Based upon the December 1979 report of medical history, as well as the February 2015 VA examination report, the Board finds that the issue of whether the Veteran was sound at service entrance, or whether he suffered from a preexisting acquired psychiatric disability, has been raised.

Under pertinent law and regulations, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  When no preexisting condition is noted upon entry, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  If the presumption of soundness applies, to rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id. at 1096; 38 U.S.C.A. § 1111.

Although the March 2015 examiner found that the Veteran's depression was related to his early childhood, that likely it existed prior to service, and that it would have most likely remained unchanged even if he never served in the military, the examiner failed to address whether the Veteran's acquired psychiatric disorder, including depression, clearly and unmistakably preexisted service and was not aggravated by service,  As such, the opinion is therefore inadequate to address the issue at hand.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given that no psychiatric disorder or disability was noted on the Veteran's December 1979 entrance examination, meaning the Veteran was presumed sound upon entrance, and because no medical opinion currently of record adequately addresses whether the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted service and was not aggravated by service, the Board finds that an addendum opinion is necessary to address such matter.   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the February 2015 examination.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the February 2015 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the full record, the examiner must offer an opinion on the following questions:

(A)  Did the Veteran's diagnosed persistent depressive disorder clearly and unmistakably pre-exist his active duty service?

(i)  If so, is there clear and unmistakable evidence that the pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service?  

If there was an increase in the severity of the Veteran's acquired psychiatric disorder, was such increase clearly and unmistakably due to the natural progress of the disability?

(ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such acquired psychiatric disorder is the result of the Veteran's active duty service, to include the harsh treatment from superior officers?

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include the Veteran's service treatment records and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


